— In related actions for moneys had and received, the defendants appeal, (1) in Action No. 2, from an order and judgment (one paper) of the Supreme Court, Suffolk County (Brown, J.), dated February 20, 1990, which, inter alia, denied their motion to dismiss the complaint and granted the plaintiffs’ cross motion for partial summary judgment on the issue of liability, (2) in Action No. 3, from an order and judgment (one paper) of the same court, also dated February 20, 1990, which, inter alia, denied their motion to dismiss the complaint, and granted the plaintiff’s cross motion for partial summary judgment on the issue of liability, (3) in Action No. 6, from an order and judgment (one paper) of the same court, also dated February 20, 1990, which, inter alia, denied their motion to dismiss the complaint, and granted the plaintiff’s cross motion for partial summary judgment on the issue of liability, (4) in Action No. 8, from an order and judgment (one paper) of the same court, dated February 21, 1990, which, inter alia, denied their motion to dismiss the complaint, and granted the plaintiffs’ cross motion for partial summary judgment on the issue of liability, and (5) in Action No. 10, from an order and judgment (one paper) of the same court, also dated February 21, 1990, which, inter alia, denied their motion to dismiss the complaint, and granted the plaintiffs’ cross motion for partial summary judgment on the issue of liability. By decision and order dated August 20, 1990, this court reversed those orders and judgments (see, Board of Educ. v Jones, 164 AD2d 902). On June 13, 1991, the Court of Appeals reversed the decision and order of this court and remitted the matters to this court for a determination in accordance with its decision (see, Board of Educ. v Rettaliata, 78 NY2d 128). Justices Miller and O’Brien have been substituted for the former Justice Brown and the late Justice Hooper (see, 22 NYCRR 670.1 [c]).
Ordered that the order and judgment in Action No. 2 is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, a computation of the interest owing to the plaintiff school districts, and the entry of a judgment in their favor for the amounts owed to them; and it is further,
*653Ordered that the order and judgment in Action No. 3 is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, a computation of the interest owing to the plaintiff school district, and the entry of a judgment in its favor for the amount owed to it; and it is further,
Ordered that the order and judgment in Action No. 6 is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, a computation of the interest owing to the plaintiff school district, and the entry of a judgment in its favor for the amount owed to it; and it is further,
Ordered that the order and judgment in Action No. 8 is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, a computation of the interest owing to the plaintiff school districts, and the entry of a judgment in their favor for the amounts owed to them; and it is further,
Ordered that the order and judgment in Action No. 10 is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, a computation of the interest owing to the plaintiff school districts, and the entry of a judgment in their favor for the amounts owed to them; and it is further,
Ordered that the respondents, appearing separately and filing separate briefs, are awarded one bill of costs.
Our determination in Board of Educ. v Rettaliata (181 AD2d 648 [decided herewith]) is dispositive of the instant appeals. Sullivan, J. P., Harwood, Miller and O’Brien, JJ., concur.